OPINION
ANDERSON, Justice.
A grand jury indicted appellant Jose Miguel Chavarria-Cruz with first-degree premeditated murder for the benefit of a gang arising out of the shooting death of Carlos Hernandez Perez. Following a jury trial, Chavarria-Cruz was found not guilty of the first-degree murder offense but guilty of the lesser-included offense of second-degree intentional murder for the benefit of a gang. The district court convicted Chavarria-Cruz on the second-degree murder offense and imposed a 350-month sentence. On appeal, we held that Chavarria-Cruz’s right to counsel was violated, vacated the second-degree murder conviction, and remanded for a new trial. On remand, a second grand jury indicted Chavarria-Cruz with first-degree felony murder for the benefit of a gang and second-degree intentional murder for the benefit of a gang. Chavarria-Cruz filed a pretrial motion to dismiss the felony murder charge, arguing that the charge violated the constitutional and statutory prohibitions against double jeopardy because he had been acquitted of the first-degree premeditated murder charge. The district court denied the motion. Following a second jury trial, Chavarria-Cruz was found guilty of first-degree felony murder for the benefit of a gang and second-degree intentional murder for the benefit of a gang. *517The court convicted Chavarria-Cruz on the second-degree murder offense and imposed a 350-month sentence.1 After the court of appeals affirmed, we granted review on two issues. First, whether the State presented sufficient evidence to support the conviction of second-degree intentional murder for the benefit of a gang. Second, whether the district court erred when it denied the pretrial motion to dismiss the felony murder charge. Based on our review of the record, we affirm the conviction of second-degree intentional murder for the benefit of a gang. However, because the district court failed to properly analyze the double jeopardy issue, we reverse the district court’s denial of Chavarria-Cruz’s pretrial motion to dismiss.
A detailed statement of the facts can be found in State v. Chavarria-Cruz, 784 N.W.2d 355 (Minn.2010); therefore, we will set out only the facts relevant to this appeal. On May 1, 2006, Carlos Hernandez Perez died on the driveway of his Bloomington home after sustaining four gunshot wounds. Hernandez was associated with the Vatos Locos gang, which was engaged in an ongoing conflict with the Sureños 13 gang. The investigation of Hernandez’s murder led police to suspect a group of five Sureños 13 members, inelud-ing Chavarria-Cruz. On October 19, 2006, Chavarria-Cruz gave a statement to police. During the statement, he admitted the following. He and his fellow Sureños 13 members went to Hernandez’s house and stole drugs and shoes from Hernandez. After a struggle, Hernandez ran away. Chavarria-Cruz shot at Hernandez as he ran. Nevertheless, Chavarria-Cruz claimed he did not intend to kill Hernandez, and that he did not find out until the following day that Hernandez had been shot and killed.
Following the police investigation, a Hennepin County grand jury indicted Cha-varria-Cruz with first-degree premeditated murder, Minn.Stat. § 609.185(a)(¿) (2012). Chavarria-Cruz pleaded not guilty and demanded a jury trial.
At trial, the State offered Chavarria-Cruz’s October 19 statement into evidence. The State also presented extensive testimony from various people establishing that Chavarria-Cruz went to Hernandez’s house on the night of the murder. F.S. testified that Chavarria-Cruz and another man got out of the car at Hernandez’s home carrying guns. F.S. remained in the car, but heard gunshots. Chavarria-Cruz and the other man then ran back to the car, carrying a pair of shoes. F.S. heard *518Chavarria-Cruz admit to shooting his gun, while the other man stated that the clip on his gun had fallen out. The jury acquitted Chavarria-Cruz of the first-degree premeditated murder charge, but found him guilty of the lesser-included offense of second-degree intentional murder for the benefit of a gang, Minn.Stat. §§ 609.19, subd. 1(1), 609.229, subd. 2 (2012). The court convicted Chavarria-Cruz of the second-degree murder offense and imposed a 350-month sentence.
On appeal, we held that the district court erred in admitting the statements Chavarria-Cruz gave to police after he attempted to invoke his right to counsel. State v. Chavarria-Cruz, 784 N.W.2d 355, 365 (Minn.2010). Given the powerful evi-dentiary value of Chavarria-Cruz’s statement, we further held that the error in admitting the statement was not harmless beyond a reasonable doubt. Id. We therefore reversed the second-degree murder conviction and remanded for a new trial. Id.
On remand, the district court granted the State’s motion to return the case to a grand jury. A second Hennepin County grand jury indicted Chavarria-Cruz with several offenses, including first-degree felony murder for the benefit of a gang, Minn.Stat. §§ 609.185(a)(3), 609.229, subd. 2 (2012), and second-degree intentional murder for the benefit of a gang, Minn.Stat. §§ 609.19, 609.229, subd. 2. Chavarria-Cruz filed a pretrial motion to dismiss the first-degree felony murder charge on double jeopardy grounds, arguing that the jury’s previous acquittal on the first-degree premeditated murder offense barred prosecution of the first-degree felony murder charge.2 The district court denied the motion, explaining that if any future sentence on the felony murder charge was capped at 350 months, the court did not “see any of the principles of the double jeopardy clause being violated by allowing [the State] to proceed on [the felony murder charge].”
At the second trial, the State presented the same evidence as the first trial, with the exception of Chavarria-Cruz’s now-suppressed statement. F.S. testified that he did not remember his testimony from the first trial, so the court allowed the State to read his previous testimony to the jury. Additionally, the State presented the testimony of M.G., a member or former member of Sureños 13. M.G. testified that within two days of the shooting, Cha-varria-Cruz described the circumstances in a way that matched F.S.’s testimony, and that Chavarria-Cruz had admitted to being the shooter. M.G. admitted that he expected to receive a reduced sentence in exchange for his cooperation. The jury found Chavarria-Cruz guilty on all counts. The district court again sentenced Chavar-ria-Cruz to 350 months for second-degree murder for the benefit of a gang.
Chavarria-Cruz appealed, arguing in part that the district court erred when it denied his pretrial motion to dismiss the first-degree felony murder offense and that there was insufficient evidence to support his conviction of second-degree intentional murder for the benefit of a gang. *519The court of appeals affirmed. State v. Chavarria-Cruz, No. A11-1181, 2012 WL 2873887 (Minn.App. July 13, 2012).3
I.
Chavarria-Cruz first argues that the State failed to present sufficient evidence to support his conviction of second-degree intentional murder for the benefit of a gang. More specifically, he argues that the State failed to adequately corroborate F.S.’s accomplice testimony. We disagree.
When reviewing the sufficiency of the evidence leading to a conviction, this court will “view the evidence in the light most favorable to the verdict and assume that the factfinder disbelieved any testimony conflicting with that verdict.” State v. Holliday, 745 N.W.2d 556, 562 (Minn.2008) (citation omitted) (internal quotation marks omitted). “The verdict will not be overturned if, giving due regard to the presumption of innocence and the prosecution’s burden of proving guilt beyond a reasonable doubt, the jury could reasonably have found the defendant guilty of the charged offense.” State v. Leake, 699 N.W.2d 312, 319 (Minn.2005).
We acknowledge that “[a] conviction cannot be had upon the testimony of an accomplice, unless it is corroborated by such other evidence as tends to convict the defendant of the commission of the offense, and the corroboration is not sufficient if it merely shows the commission of the offense or the circumstances thereof.” Minn.Stat. § 634.04 (2012). However, “corroborative evidence need not be of itself adequate to establish a prima facie case of guilt.” State v. Sorg, 275 Minn. 1, 5, 144 N.W.2d 783, 786 (1966). Instead, it must simply “affirm the truth of the accomplice’s testimony and point to the guilt of the defendant in some substantial degree.” Id. at 5, 144 N.W.2d at 786.
M.G. testified that Chavarria-Cruz described the circumstances of the murder and admitted to being the shooter. The nonaccomplice testimony provided by M.G. substantially matched the accomplice testimony provided by F.S. The favorable plea bargain M.G. received in exchange for his testimony is relevant to issues of weight and credibility that are reserved for the jury. Viewing the evidence in a light most favorable to the verdict, we conclude that M.G.’s testimony adequately affirmed the truth of the accomplice testimony provided by F.S. We therefore affirm Chavarria-Cruz’s conviction of second-degree intentional murder for the benefit of a gang.
II.
Chavarria-Cruz next argues that the district court erred when it denied his *520pretrial motion to dismiss the first-degree felony murder charge. We agree.
We review de novo a district court’s application of the Double Jeopardy Clause. State v. Leroy, 604 N.W.2d 75, 77 (Minn.1999). The Fifth Amendment to the U.S. Constitution, as applied to the states through the Fourteenth Amendment, provides that no person shall be “subject for the same offense to be twice put in jeopardy of life or limb.” U.S. Const, amend. V; Benton v. Maryland, 395 U.S. 784, 787, 89 S.Ct. 2056, 23 L.Ed.2d 707 (1969). The Minnesota Constitution similarly provides that “no person shall be put twice in jeopardy of punishment for the same offense.” Minn. Const, art. I, § 7. “[T]he Double Jeopardy Clause protects criminal defendants not just from multiple punishments, but multiple prosecutions.” Hankerson v. State, 723 N.W.2d 232, 248 (Minn.2006) (Page, J., dissenting).
Here, the district court stated that if any future sentence on the felony murder charge was capped at 350 months, it did not “see any of the principles of the double jeopardy clause being violated by allowing [the State] to proceed on [the felony murder charge].” Because the Double Jeopardy Clause protections are not limited to punishment, we conclude that the district court failed to properly analyze the double jeopardy issue when it focused solely on future punishment.
Our conclusion is consistent with the United States Supreme Court’s analysis in Price v. Georgia, 398 U.S. 323, 331, 90 S.Ct. 1757, 26 L.Ed.2d 300 (1970). In Price, the Court rejected the government’s contention that “[b]ecause the petitioner was convicted of the same crime at both the first and second trials, and because he suffered no greater punishment on the subsequent conviction, ... the second jeopardy was harmless error.” Id. The Court explained in Price that “[t]he Double Jeopardy Clause, as we have noted, is cast in terms of the risk or hazard of trial and conviction, not of the ultimate legal consequences of the verdict. To be charged and to be subjected to a second trial for first-degree murder is an ordeal not to be viewed lightly.” Id.
Like the government’s contention in Price, the district court’s conclusion that the principles of the Double Jeopardy Clause would not be violated if Chavarria-Cruz received no greater punishment on the subsequent conviction was flawed for the reasons articulated by the Supreme Court in Price. Because the district court failed to properly analyze the double jeopardy issue when it focused solely on future punishment, we reverse the district court’s denial of Chavarria-Cruz’s pretrial motion to dismiss the felony murder charge.4
Our conclusion that the district court erred in denying the pretrial motion to dismiss the felony murder charge does not end our analysis; rather, we must next consider whether the error warrants a new *521trial in this case.5 The United States Supreme Court has rejected an argument that when a jeopardy-barred offense is improperly retried, the appropriate remedy is a new trial. Morris v. Mathews, 475 U.S. 237, 246-47, 106 S.Ct. 1032, 89 L.Ed.2d 187 (1986). The Court in Mathews explained that “one of the purposes of the Double Jeopardy Clause is to prevent multiple prosecutions and to protect an individual from suffering the embarrassment, anxiety, and expense of another trial for the same offense,” and therefore “it would be incongruous always to order yet another trial as a means of curing a violation of the Double Jeopardy Clause.” Id. at 247, 106 S.Ct. 1032. Consequently, the court in Mathews adopted the following rule:
[Wjhen a jeopardy-barred conviction is reduced to a conviction for a lesser included offense which is not jeopardy barred, the burden shifts to the defendant to demonstrate a reasonable probability that he would not have been convicted of the nonjeopardy-barred offense absent the presence of the jeopardy-barred offense.
Id. at 246-47, 106 S.Ct. 1032. The Mathews Court further explained that for purposes of the new rule “a ‘reasonable probability’ is a probability sufficient to undermine confidence in the outcome.” Id. at 247, 106 S.Ct. 1032 (citing Strickland v. Washington, 466 U.S. 668, 695, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)).
Having affirmed Chavarria-Cruz’s conviction for the nonjeopardy-barred offense of second-degree intentional murder for the benefit of a gang, we conclude that the reasoning underlying the Mathews rule applies with equal force here. Ordering a new trial in this case would undermine the purpose of the Double Jeopardy Clause by exposing Chavarria-Cruz to the embarrassment, anxiety, and expense of another trial. Applying the Mathews rule to the facts of this case, we conclude that there is no reasonable probability that Chavarria-Cruz would have been acquitted of the nonjeopardy-barred charge of second-degree intentional murder for the benefit of a gang in the absence of the jeopardy-barred charge of first-degree felony murder for the benefit of a gang. A new trial is therefore not warranted in this case.
Affirmed.
LILLEHAUG, J., not having been a member of this court at the time of submission, took no part in the consideration or decision of this case.

. Chavarria-Cruz alleges that the district court entered a judgment of conviction based on the jury’s guilty verdict on the offense of first-degree felony murder for the benefit of a gang. The dissent contends that the district court's statement- — "We’ll enter judgment of conviction on the count which is euphemistically referred to as first-degree murder, but the jury was never really told that either”— clearly demonstrates that the district court entered a judgment of conviction based on the jury’s guilty verdict on the offense of first-degree felony murder for the benefit of a gang. Based on our careful review of the record, we are not satisfied that a judgment of conviction was entered on the first-degree felony murder offense, especially in light of the district court’s use of the phrase "euphemistically referred to as” and the court's rather cryptic remark that "the jury was never really told that either.” Therefore, we do not address Chavarria-Cruz's request to vacate the alleged first-degree felony murder conviction. Additionally, the dissent contends that we should vacate the jury’s verdict finding Chavarria-Cruz guilty of first-degree murder. In light of the record before us, we decline to award the relief suggested by the dissent because Chavarria-Cruz has not requested such relief. See State v. Grecinger, 569 N.W.2d 189, 193 n. 8 (Minn.1997) (explaining that issues not argued in briefs are deemed waived on appeal).


. In his brief to this court, Chavarria-Cruz concedes that “because [we] reversed [his] second-degree murder convictions and remanded for [a new] trial, the state had every right to retry [him] for second-degree murder.” His concession is consistent with well-established law that the Double Jeopardy Clause does not bar reprosecution of the offense of conviction when the conviction has been overturned on appeal because of a procedural error. Evans v. Michigan, - U.S. -, 133 S.Ct. 1069, 1075, 185 L.Ed.2d 124 (2013); Justices of Boston Mun. Court v. Lydon, 466 U.S. 294, 308, 104 S.Ct. 1805, 80 L.Ed.2d 311 (1984); United States v. Tateo, 377 U.S. 463, 465, 84 S.Ct. 1587, 12 L.Ed.2d 448 (1964).


. With regard to the double jeopardy issue, the court of appeals concluded that Chavarria-Cruz failed to satisfy the test set forth in Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932). Chavarria-Cruz, No. A11-1181, 2012 WL 2873887 at *3. We recently reaffirmed the use of the Block-burger test to determine whether a subsequent prosecution violates double jeopardy. State v. Holmes, 778 N.W.2d 336, 340-41 (Minn.2010). In his brief to our court, Chavarria-Cruz concedes that he cannot satisfy the Blockburger test because first-degree premeditated murder and first-degree felony murder "do not contain the 'same elements.' " Nevertheless, he contends that the facts of his case are controlled by Brown v. Ohio, in which the Supreme Court noted that the "Blockburger test is not the only standard for determining whether successive prosecutions impermissibly involve the same offense.” 432 U.S. 161, 166 n. 6, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977). The Court in Brown stated that "successive prosecutions will be barred in some circumstances where the second prosecution requires the relitigation of factual issues already resolved by the first.” Id. Because the second prosecution in this case did not require relitigation of factual issues already resolved by the first prosecution, we conclude that the facts of this case are not controlled by Brown.


. Because we conclude that the district court failed to properly consider the protections provided by the Double Jeopardy Clauses of the state and federal constitutions, we need not reach Chavarria-Cruz's alternative claim that the denial of his pretrial motion to dismiss the felony murder charge violated the protections of Minn.Stat. §§ 609.035, subd. 1, 609.04 (2012). We also need not consider Chavarria-Cruz’s claim of prosecutorial vindictiveness. Nevertheless, we question the wisdom of the decisions made by the State on remand, which include seeking a second indictment for the offense of first-degree felony murder and agreeing not to appeal if the district court imposed a 350-month sentence for the offense of first-degree felony murder, which ordinarily carries a life sentence. By not simply retrying Chavarria-Cruz on the second-degree murder charge, the State complicated the remand proceedings.


. At oral argument, defense counsel clarified that Chavarria-Cruz was requesting a new trial on the second-degree murder offense.